Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-9 and 12-15 are currently pending for this application.
The Final Rejection mailed 10 February 2021 contained errors and is hereby rescinded. A corrected Final Rejection on the merits follows:
Claim Interpretation
Claims 12 and 13 each recite an apparatus comprising something for performing the method of claim 1.  These claims are read as independent apparatus claims with code configured to perform the method of claim 1 (claim 12), processors adapted to perform the method of claim 1 (claim 13).  This is understood to be a sort of shorthand for describing the method steps which the apparatuses perform and the method steps are considered to be positively recited.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Is the claim directed to a process, machine, manufacture or composition of matter?
Claim 1 recites a method of measuring to generate a measured parameter for two parameters and predicting two parameters and comparing the two measured parameters against their respective predicted parameters and indicating a fuel delivery fault when the comparison between measured and predicted values for both parameters is outside of their respective predetermined thresholds.  

Step 2A, prong 1: Does the claim recite an abstract idea, law of nature or natural phenomenon?
Claim 1 is requires the steps of measuring to generate the measured parameter and predicting two parameters, comparing the measured value to the predicted value, determining if the difference is outside of a predetermined threshold (this is done twice, once for each parameter being considered) and indicating a fault if both parameters fall outside of their respective thresholds.  The steps of predicting a parameter, comparing a measured value to the predicted value, determining if the difference is outside of a predetermined threshold fits under the grouping of “a mental process”.  The collection of information and analysis of the information is considered in the grouping of a mental process due to the fact that each of the steps could be performed via an observation or evaluation.  The additional step of measuring a parameter and indicating a fault falls under insignificant extra-solution activity [MPEP 2106.05(g)] as mere data gathering.
Yes, the claim recites an abstract idea.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application.  2019 PEG Section III (A)(2), 84 Fed. Reg. at 54-55.
(a) Claim 1 recites the structure of a gas turbine engine having a combustor, a combustor fuel system and a turbine in the preamble of the claim.  

No, the claim does not recite additional elements that integrate the judicial exception into practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements, as identified above, were taken alone and in combination, and none amount to significantly more than the “abstract idea” because the claims do not recite an improvement to another technology or technological field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (performing a mathematical calculation and indicating a result) to a particular technological environment (in this case a gas turbine engine).  Therefore, claim 1 does not surpass the judicial exception.
No, the additional elements do not amount to significantly more than the judicial exception.  Therefore, claim 1 is not patent eligible.

Dependent claim 2 adds that the indication of a fuel delivery fault includes identifying the probable location of the fault.  The specification, page 5, ll. 25-29 describes that the comparison of measured to predicted fuel delivery flow numbers can be done for the fuel flow in multiple manifolds, so the fault would be associated with a particular manifold.  This merely requires a repeating the comparing step for each manifold and indicating the fault with the associated manifold.  These additional calculations are still considered mental processes and the rest of the analysis remains the same.  Therefore, claim 2 is not patent eligible.
Dependent claim 3 further specifies that the fuel delivery flow number is for fuel flow in the manifold.  The narrower limitation as to where the data is collected does not change the analysis.  This is still a mental process and the rest of the analysis remains the same.  Therefore, claim 3 is not patent eligible.
Dependent claim 4 further specifies that he fuel delivery flow number is for fuel flow in each fuel passage.  This merely requires a repeating the comparing step for each passage and indicating the fault with the associated manifold.  These additional calculations are still considered mental processes and the rest of the analysis remains the same.  Therefore, claim 4 is not patent eligible.
Dependent claim 5 further requires the measured fuel delivery flow number is based on particular measurements.  The narrower limitation as to where the data is collected does not change the analysis.  This is still a mental process and the rest of the analysis remains the same.  Therefore, claim 5 is not patent eligible.

Dependent claim 7 requires plural fuel injectors and at least on temperature sensor for every two fuel injectors.  Again, the requirement of more sensors or a particular number of sensors does not put the abstract idea into practical application or add significantly more to the abstract idea.  This is still a mental process and the rest of the analysis remains the same.  Therefore, claim 7 is not patent eligible.
Dependent claim 8 requires that the predicted values are obtained from an engine model or models.  Obtaining a data point from a model does not put the abstract idea into practical application or add significantly more to the abstract idea.  This is still a mental process and the rest of the analysis remains the same.  Therefore, claim 8 is not patent eligible.
Dependent claim 9 further requires the measured fuel delivery flow number is based on particular measurements.  The narrower limitation as to where the data is collected does not change the analysis.  This is still a mental process and the rest of the analysis remains the same.  Therefore, claim 9 is not patent eligible.
Independent claim 12 is an apparatus requiring a computer readable medium storing a computer program with code on a computer, which performs the method described by claim 1.  The method steps are an abstract idea as described above.  The addition of a computer readable medium storing a computer program, code and computer are all recited at a high level of 

Dependent claim 14 is an apparatus requiring a health monitoring system comprising the data processing arrangement of claim 13, temperature sensors and pressure sensors for obtaining the measured parameters.  The addition of sensors amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  Therefore the limitations do not put the judicial exception into practical application because it does not impose a meaningful limit on the judicial exception.  The rest of the analysis is the same as for claim 13, therefore, claim 14 is not patent eligible. 

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal per se.  The BRI of the term “computer readable medium” includes a signal per se. In the original disclosure, the passage that serves to define the meaning of “computer readable medium” is the first paragraph on the last page of the specification, which reads:
“As disclosed herein, the term "computer readable medium" may represent one or more devices for storing data, including read only memory (ROM), random access memory (RAM), magnetic RAM, core memory, magnetic disk storage mediums, optical storage mediums, flash memory devices and/or other machine readable mediums for storing information. The term "computer-readable medium" includes, but is not limited to portable or fixed storage devices, optical storage devices, wireless channels and various other mediums capable of storing, containing or carrying instruction(s) and/or data.”
The examples provided are open-ended and include “wireless channels”, which can reasonably be considered signals per se. The paragraph does not explicitly redefine the term to 
Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 101 rejections on pages 6-8 of the response, Applicant alleges that claim 1 is an improvement to an existing technology and that it meets the requirements of MPEP 2106.05(a) and specifically states “In response to these arguments, the Office Action states that "determining a fault and sending a signal was known in the art at least as early as 1993." Office Action p. 10. Applicant respectfully submits that whether or not this information was known as early as 1993 does not preclude claim 1 from being an improvement over the prior art. None of the prior art discloses, or suggests, the combined features of claim 1. This is evidenced by the fact that no prior art rejection has been presented. Thus claim 1 presents a new and non- obvious way to "determine a fault" as characterized in the Office Action.”  First, the absence of an art rejection does not confer 101 eligibility.  Applicant argues that "generating a signal to indicate that the fuel is not flowing correctly in the combustor fuel system when both the measured turbine gas temperature profile and the measured fuel delivery flow number differ from their predicted values by more than respective predetermined thresholds” as recited in claim 1 is an improvement to an existing technology.  However, as described above, the predicting and comparing steps are mental processes and the measuring steps are mere data gathering, an insignificant extra-solution activity.  The final step of “generating a signal to indicate that the fuel is not flowing correctly” using data determined by the measuring, predicting and comparing steps, does not provide “an improvement in an existing technology” as 
Applicant further argues on page 8 that “measuring an array of temperatures in the gas turbine engine during operation and measuring a characteristic of the combustor fuel system during operation are not a mental process.”  These steps fall under insignificant extra-solution activity.  MPEP 2106.05(g) gives examples of mere data gathering such as performing tests on individuals to obtain input for an equation, testing a system for a response and using the response to determine system malfunction or determining a level of a biomarker in blood to be used in diagnosis.  In each of these cases, as in the instant case, a measurement is taken (data gathering) and put in to a process for decision making (mental process).  
Applicant then argues on page 8 that “predicting the array of temperatures in the gas turbine engine during operation and predicting the characteristic of the combustor fuel system during operation cannot practically be performed in the human mind.  Although a prediction in the abstract sense may be a mental process, predicting the array of temperatures in the gas turbine engine during operation and predicting the characteristic of the combustor fuel system during operation are highly complex and not practically capable of being performed in the mind. Applicant submits that predicting the array of temperatures in the gas turbine engine during operation and predicting the characteristic of the combustor fuel system during operation are akin to calculating an absolute position of a GPS receiver or a method for rendering a halftone image, both of which are examples in the updated guidance of limitations that cannot practically .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/            Examiner, Art Unit 3741                                                                                                                                                                                            /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741